DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed March 4, 2020. Claims 1-10 are presently pending and are presented for examination.

Judicial Exception Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving measurement values measured by a sensor installed on the transportation vehicle; and determining whether or not the item is being transported stably by the transportation vehicle based on a degree of stability in stowage representing a degree of stability of the item and based on the received measurement values, the degree of stability in stowage being based on a transportation condition of the transportation vehicle.”.
The limitations of claim 1 above, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a determination device” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, “determining whether or not the item is being transported stably by the transportation vehicle” in the context of this claim encompasses the user the user manually or mentally observing position of items in a transportation vehicle. Similarly, the limitation of “the degree of stability in stowage being based on a transportation condition of the transportation vehicle”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind where a person is mentally able to determine if items in a vehicle are moving around when a vehicle speeds up, brakes, stops, etc. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The independent claims 2-8 are also rejected for their dependency upon claim 1. Further, claims 9-10 are also rejected because they amount no more than the same mere instructions of the method of claim 1 in a system which does not impose any meaningful limits on practicing the abstract idea.

CLAIM INTERPRETATION
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a reception unit configured to receive”, “a determination unit configured to determine”, in claims 9-10.
(The examiner notes that the corresponding structure for the above claim function is found in the specification to be an information processing device 40 which includes, for example, a reception unit 41 and a determination unit 42. See fig 11).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



8.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

9.	Claim 1 recites “a degree of stability in stowage representing a degree of stability of the item”. It is unclear how a degree of stability is determined. Neither the claims nor the specification provide sufficient detail such that a person of ordinary skill would understand precisely what a degree of stability is and how to determine it according to the invention. As a result of this ambiguity, the precise boundary of the claim cannot be determined. Therefore, the claim is rejected as indefinite under 35 U.S.C. 112(b). 
Claims 2-8 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claims 9 and 10 contain similar limitations as claim 1 so they are rejected for similar reasons.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1-10 are rejected under 35 U.S.C 103 as being unpatentable over Lemmon et al, US 2016/0196528, in view of Hugo et al. WO 2018/013047, hereinafter referred to as Lemmon and Hugo, respectively.

Regarding claim 1, Lemmon discloses a determination method executed by a determination device that determines whether or not an item loaded on a transportation vehicle is being transported stably, the determination method comprising: 
receiving measurement values measured by a sensor installed on the transportation vehicle (See at least fig 1-6, ¶ 59, “As shown in FIG. 1, a sensor 102 senses one or more parameters associated with the shipment of a package 104. For example, the parameters sensed by the sensor 102 can include temperature, moisture, humidity, elevation, shock, vibration, tilt, orientation, oxygen content, barometric pressure, velocity, acceleration, light exposure, and the like…the shipment monitor 100 may comprise one or more sensors 102, each being able to sense a different parameter. Further comprising an embodiment of the shipment monitor 100 is a processing unit 106 that is operatively coupled with the sensor 102.”); and 
determining whether or not the item is being transported stably by the transportation vehicle based on a degree of stability in stowage representing a degree of stability of the item and based on the received measurement values (See at least fig 1-4, ¶ 26, “This display offers real-time monitoring of internal environmental conditions (i.e., package "health") to any individual in physical proximity to the package”), (See at least fig 1-4, ¶ 32, “FIG. 3 is an illustration of an exemplary system for monitoring at least the health of a package 302 during shipment. The package 302 is equipped with a shipment monitor 304 having a local notification mechanism 306”), (See at least fig 1-4, ¶ 21, “The local notification mechanism 108 can provide a visual, audible or haptic indicator that is associated with one or more parameters of the shipment. This indicator is external to package 104, and is also visually, aurally, or haptically detectable by persons in the immediate vicinity of package 104”), (The examiner interprets the degree of stability in stowage equivalent to locations and conditions of packages during shipment).
Lemmon fails to explicitly discloses the degree of stability in stowage being based on a transportation condition of the transportation vehicle.
However, Hugo teaches the degree of stability in stowage being based on a transportation condition of the transportation vehicle (See at least ¶ 11, “Fleet management systems typically monitor a vehicle or vessel that is transporting the goods. The monitoring can for example be fuel consumption, speed and position of the vehicle. However, it should be understood that there is a significant difference between monitoring an object or goods as in the present invention and monitoring a vehicle or vessel that carries the goods as is the case in most prior art solutions. Although the vehicle information previously has been utilized to define what happens with the goods and/or the position of the actual goods, the goods as such is secondary in such systems. The information in reality relates to other objects than the actual goods. It is when the inventor realized this difference he come up with this inventive solution. Therefore, there is a need for a solution that focus on the status of the goods rather than merely monitoring the vehicle or vessel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lemmon and include the degree of stability in stowage being based on a transportation condition of the transportation vehicle as taught by Hugo because it would allow monitoring relative positions of the at least one transport container and at least another container (Hugo ¶ 55).

Regarding claim 2, Lemmon discloses the determination method according to Claim 1, wherein the degree of stability in stowage is calculated based on the received measurement values (See at least fig 1-4, ¶ 23, “the shipment monitor 100 can have its processing unit 106 to provide a signal to the local notification mechanism 108 if one of the sensed one or more parameters associated with the shipment exceeds or falls below a threshold value”), (See at least fig 1-4, ¶ 25, “the location of the shipment monitor 100, as determined by the GPS receiver, as well as one or more parameters as measured by the sensor 102, can be wirelessly transmitted to a tracking system that can be used to track the locations and conditions of packages during shipment”), (The examiner interprets the degree of stability in stowage equivalent to locations and conditions of packages during shipment).

Regarding claim 3, Lemmon discloses the determination method according to Claim 1, wherein the degree of stability in stowage is calculated based on a degree of dispersion of the received measurement values (See at least fig 1-4, ¶ 23, “the shipment monitor 100 can have its processing unit 106 to provide a signal to the local notification mechanism 108 if one of the sensed one or more parameters associated with the shipment exceeds or falls below a threshold value”), (The examiner interprets a degree of dispersion of the received measurement values equivalent to a threshold value).

Regarding claim 4, Lemmon discloses the determination method according to Claim 1, wherein a maximum measurement value that is a maximum measurement value of the received measurement values is acquired and it is determined whether or not the item is being transported stably by the transportation vehicle based on the maximum measurement value and the degree of stability in stowage (See at least fig 1-4, ¶ 23, “the shipment monitor 100 can have its processing unit 106 to provide a signal to the local notification mechanism 108 if one of the sensed one or more parameters associated with the shipment exceeds or falls below a threshold value”), (The examiner interprets the degree of stability in stowage equivalent to locations and conditions of packages during shipment).

Regarding claim 5, Lemmon discloses the determination method according to Claim 1, wherein: a previously learned evaluation model is prepared; and it is determined whether or not the item is being transported stably by the transportation vehicle based on the evaluation model, the measurement values, and the degree of stability in stowage (See at least fig 1-4, ¶ 23, “the shipment monitor 100 can have its processing unit 106 to provide a signal to the local notification mechanism 108 if one of the sensed one or more parameters associated with the shipment exceeds or falls below a threshold value”), (The examiner interprets the evaluation model, the measurement values, and the degree of stability in stowage equivalent to threshold value).

Regarding claim 6, Lemmon discloses the determination method according to Claim 5, wherein the evaluation model is previously learned based on the measurement values received from the sensor (See at least fig 1-4, ¶ 23, “the shipment monitor 100 can have its processing unit 106 to provide a signal to the local notification mechanism 108 if one of the sensed one or more parameters associated with the shipment exceeds or falls below a threshold value”), (The examiner interprets the evaluation model, the measurement values, and the degree of stability in stowage equivalent to threshold value).

Regarding claim 7, Lemmon discloses the determination method according to Claim 1, comprising notifying to an external device that the item is not being transported stably in the case of determining that the item is not being transported stably (See at least fig 1-4, ¶ 21, “an embodiment of the shipment monitor 100 is a local notification mechanism 108 in communication with the processing unit 106. For example, the processing unit 106 may be in communication with the local notification mechanism 108 using wires, fiber optic, wireless communications, combinations thereof, and the like. The local notification mechanism 108 can provide a visual, audible or haptic indicator that is associated with one or more
parameters of the shipment. This indicator is external to package 104, and is also visually, aurally, or haptically detectable by persons in the immediate vicinity of package 104”), (See at least fig 1-4, ¶ 34, “the local notification can be provided by a local notification mechanism that provides an audible, visible or haptic notification external to the package that at least partially includes the shipment monitor. The local notification mechanism includes any one or more of a display, bell, buzzer, haptic device and the like.”)

Regarding claim 8, Lemmon discloses the determination method according to Claim 1, wherein the sensor is an acceleration sensor (See at least fig 1-4, ¶ 21, “As shown in FIG. 1, a sensor 102 senses one or more parameters associated with the shipment of a package 104. For example, the parameters sensed by the sensor 102 can include temperature, moisture, humidity, elevation, shock, vibration, tilt, orientation, oxygen content, barometric pressure, velocity, acceleration, light exposure, and the like”).

Regarding claim 9, Lemmon discloses a determination device determining whether or not an item loaded on a transportation vehicle is being transported stably, the determination device comprising: 
a reception unit configured to receive measurement values measured by a sensor installed on the transportation vehicle (See at least fig 1-6, ¶ 59, “As shown in FIG. 1, a sensor 102 senses one or more parameters associated with the shipment of a package 104. For example, the parameters sensed by the sensor 102 can include temperature, moisture, humidity, elevation, shock, vibration, tilt, orientation, oxygen content, barometric pressure, velocity, acceleration, light exposure, and the like…the shipment monitor 100 may comprise one or more sensors 102, each being able to sense a different parameter. Further comprising an embodiment of the shipment monitor 100 is a processing unit 106 that is operatively coupled with the sensor 102.”); and 
a determination unit configured to determine whether or not the item is being transported stably by the transportation vehicle based on a degree of stability in stowage representing a degree of stability of the item and based on the receix ed measurement values (See at least fig 1-4, ¶ 26, “This display offers real-time monitoring of internal environmental conditions (i.e., package "health") to any individual in physical proximity to the package”), (See at least fig 1-4, ¶ 32, “FIG. 3 is an illustration of an exemplary system for monitoring at least the health of a package 302 during shipment. The package 302 is equipped with a shipment monitor 304 having a local notification mechanism 306”), (See at least fig 1-4, ¶ 21, “The local notification mechanism 108 can provide a visual, audible or haptic indicator that is associated with one or more parameters of the shipment. This indicator is external to package 104, and is also visually, aurally, or haptically detectable by persons in the immediate vicinity of package 104”), (The examiner interprets the degree of stability in stowage equivalent to locations and conditions of packages during shipment).
Lemmon fails to explicitly discloses the degree of stability in stowage being based on a transportation condition of the transportation vehicle.
However, Hugo teaches the degree of stability in stowage being based on a transportation condition of the transportation vehicle (See at least ¶ 11, “Fleet management systems typically monitor a vehicle or vessel that is transporting the goods. The monitoring can for example be fuel consumption, speed and position of the vehicle. However, it should be understood that there is a significant difference between monitoring an object or goods as in the present invention and monitoring a vehicle or vessel that carries the goods as is the case in most prior art solutions. Although the vehicle information previously has been utilized to define what happens with the goods and/or the position of the actual goods, the goods as such is secondary in such systems. The information in reality relates to other objects than the actual goods. It is when the inventor realized this difference he come up with this inventive solution. Therefore, there is a need for a solution that focus on the status of the goods rather than merely monitoring the vehicle or vessel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lemmon and include the degree of stability in stowage being based on a transportation condition of the transportation vehicle as taught by Hugo because it would allow monitoring relative positions of the at least one transport container and at least another container (Hugo ¶ 55).

Regarding claim 10, Lemmon discloses a non-transitory computer-readable medium storing a program comprising instructions for causing a determination device determining whether or not an item loaded on a transportation vehicle is being transported stably to realize: 
a reception unit configured to receive measurement values measured by a sensor installed on the transportation vehicle (See at least fig 1-6, ¶ 59, “As shown in FIG. 1, a sensor 102 senses one or more parameters associated with the shipment of a package 104. For example, the parameters sensed by the sensor 102 can include temperature, moisture, humidity, elevation, shock, vibration, tilt, orientation, oxygen content, barometric pressure, velocity, acceleration, light exposure, and the like…the shipment monitor 100 may comprise one or more sensors 102, each being able to sense a different parameter. Further comprising an embodiment of the shipment monitor 100 is a processing unit 106 that is operatively coupled with the sensor 102.”); and 
a determination unit configured to determine whether or not the item is being transported stably by the transportation vehicle based on a degree of stability in stowage representing a degree of stability of the item and based on the receix ed measurement values (See at least fig 1-4, ¶ 26, “This display offers real-time monitoring of internal environmental conditions (i.e., package "health") to any individual in physical proximity to the package”), (See at least fig 1-4, ¶ 32, “FIG. 3 is an illustration of an exemplary system for monitoring at least the health of a package 302 during shipment. The package 302 is equipped with a shipment monitor 304 having a local notification mechanism 306”), (See at least fig 1-4, ¶ 21, “The local notification mechanism 108 can provide a visual, audible or haptic indicator that is associated with one or more parameters of the shipment. This indicator is external to package 104, and is also visually, aurally, or haptically detectable by persons in the immediate vicinity of package 104”), (The examiner interprets the degree of stability in stowage equivalent to locations and conditions of packages during shipment).
Lemmon fails to explicitly discloses the degree of stability in stowage being based on a transportation condition of the transportation vehicle.
However, Hugo teaches the degree of stability in stowage being based on a transportation condition of the transportation vehicle (See at least ¶ 11, “Fleet management systems typically monitor a vehicle or vessel that is transporting the goods. The monitoring can for example be fuel consumption, speed and position of the vehicle. However, it should be understood that there is a significant difference between monitoring an object or goods as in the present invention and monitoring a vehicle or vessel that carries the goods as is the case in most prior art solutions. Although the vehicle information previously has been utilized to define what happens with the goods and/or the position of the actual goods, the goods as such is secondary in such systems. The information in reality relates to other objects than the actual goods. It is when the inventor realized this difference he come up with this inventive solution. Therefore, there is a need for a solution that focus on the status of the goods rather than merely monitoring the vehicle or vessel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lemmon and include the degree of stability in stowage being based on a transportation condition of the transportation vehicle as taught by Hugo because it would allow monitoring relative positions of the at least one transport container and at least another container (Hugo ¶ 55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665